Opinion by
Judge Lindsay:
The amendment to the 61st section of the Criminal Code of Practice approved February 5th, 1866 (Session Acts 1865 and 1866, page 26, authorizes bail to be taken by the clerk of the circuit court in cases in which :fhe accused has been committed to jail by the circuit court, and only then after the term had expired and in the absence of the judge of said court.
Such clerk 'has no authority to take bail in cases in which the accused has been committed by an examining court, and has never been in the custody of the circuit court.
Wherefore the judgment of the circuit court is affirmed.